DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/21 has been considered. A copy of form PO-1449 is attached.
Drawings
The drawings were received on 3/11/21 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duran Toro et al (2015/0068806) (hereinafter: “Toro”) in view of Ezzat et al (2015/0354352) (all of record).
qRegarding claims 1, 11 and 14; figures 3-4 of Toro below disclose a system for measuring a stream of material (mineral) emanating from a material identification, exploration, extraction or processing activity (par. [0002]), the system comprising: a source device (310) for providing incident radiation configured to irradiate the stream of material in an irradiation region (330); one or more detector circuits (320) configured to detect radiation emanating from within or passing through the stream of material (350) as a result of the irradiation by the incident radiation and thereby produce a detection signal; one or more digital processors (400) configured to process the detection signal to characterize the stream of material (par. [0031]); wherein the source device (310) for providing incident radiation and the one or more detector circuits (320) are configured to be disposed relative to the stream of material (350) so as to irradiate the stream of material and detect the radiation emanating from within or passing through the stream (350) as the stream passes through the irradiation region (330); wherein the source device (310) and the one or more detectors (320) are provided in a housing (i.e., module 300) enclosing a chamber incorporating the irradiation region (330), the housing (300) having an inlet (not labeled) and an outlet (360) disposed at opposite ends of the chamber, the housing (300) being configured to be installed in the stream of material (350) so that the stream of material enters the housing (300) at the inlet, passes through the chamber (300), and exits the housing through the outlet (360), wherein the source device (310) comprises X-rays (par. [0039] and [0053]) and the one
Application/Control Number: 16/305,801 Page 4 Art Unit: 2886 or more digital processors (400) are configured to accumulate at least one detector energy spectrum and perform energy resolved photon counting X-ray transmission spectroscopy analysis (par. [0053] and [0073]), and wherein the material (350) comprises a subsurface resource and the stream of material comprises rock, chip or powder material (par. [0002]).

    PNG
    media_image1.png
    804
    685
    media_image1.png
    Greyscale

Toro also teaches that the transportation media (350) may comprises a screw conveyor or auger, an hermetically sealed conveyor belt, a rotary helical duct, a peristaltic hose or some other equivalent means that drivers debris upwardly to the reading area or chamber (330) (par. 0052)).
Toro does not teach the transportation media comprises a pipe configured to act as a conduit for the stream of material and configured to allow the stream of material to pass unimpeded through the system; however, such the feature is known in the art as taught by Ezzat et al.
Ezzat et al, from the same field of endeavor, figure 2 of Ezzat et al below discloses a method and apparatus for evaluation of rock permeability in which the drilling assembly (200) comprises a pump (220) for pumping the rock sample within the drilling fluid (22), the drilling fluid (222) passes unimpeded through a flow line (230) (i.e., pipe) to the fluid processing unit (228).

    PNG
    media_image2.png
    725
    684
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the transportation media (350) unit of Toro by the transportation media unit of Ezzat et al because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in art.
Regarding claims 2 and 12; Toro teaches that the stream of material (120) emanates from an outlet of a drilling rig (par. [0027)).

Claims 3-5, 8, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toro and Ezzat et al as applied to claims 1, 2, 11-12 and 14 above, and further in view of Pierri et al (2007/0205312), Paulus et al (2017/0131224) and Kinder (5,018,905) (all of record).
Regarding claims 3 and 13; Toro and Ezzat et al do teach that the stream material is substantially falling under gravity at the irradiation region; however, such a feature is known in the art as taught by Pierri et al.
Pierri et al discloses a system for characterizing the grinding material (1) in which the material (1) is substantially falling under gravity at the irradiation region (see figure 1 and par. [0078)).
It would have been obvious to one having ordinary skill in the art before the effective fling date of the present invention to rearrange the optical inspection elements of Toro and Ezzat et al so that the material (1) is substantially falling under gravity at the irradiation region as taught by Pierri if the material such as grind stock is inspected.
Regarding claims 4-5, toro and Ezzat et al does not teach that the system is installed on a truck and the stream is produced manually by shoveling of a sample through the inlet; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to arrange the system of Toro and Ezzat et al on a truck since it has been held that rearranging parts of a device involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 8 and 9; Toro does not teach that the one or more digital processors is configured to perform the step of comparing by computing a cost function dependent on a difference between the detector energy spectrum and the predicted energy spectrum for a material with effective atomic number Z.
Paulus et al, from the same field of endeavor, discloses a method for analyzing an object in which the effective atomic number Z of the material may be obtained aby a statistical method which compares the transmission spectrum measured for the object with spectra of calibration materials (par. [0133] and [0140]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Toro a step of comparing by computing a cost function dependent on a difference between the detector energy spectrum and the predicted energy spectrum for a material with effective atomic number Z as suggested by Paulus et al if addition characteristic of the material needs to be determined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,962,486 (Scoullar et al). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope and all limitations of claims 1-14 can be read from claims 1-13 of patent.
Claim 1 of the present application can be read from claim 1 of the patent.
Claim 2 of the present application can be read from claim 2 of the patent.
Claim 3 of the present application can be read from claim 3 of the patent.
Claim 4 of the present application can be read from claim 4 of the patent.
Claim 5 of the present application can be read from claim 5 of the patent.
Claim 6 of the present application can be read from claim 1 of the patent.
Claim 7 of the present application can be read from claim 6 of the patent.
Claim 8 of the present application can be read from claim 7 of the patent.
Claim 9 of the present application can be read from claim 8 of the patent.
Claim 10 of the present application can be read from claim 9 of the patent.
Claim 11 of the present application can be read from claim 10 of the patent.
Claim 12 of the present application can be read from claim 11 of the patent.
Claim13 of the present application can be read from claim 12 of the patent.
Claim 14 of the present application can be read from claim 13 of the patent.
Claim 7 of the present application can be read from claim 6 of the patent.
Claim 8 of the present application can be read from claim 7 of the patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  September 10, 2022